DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is being considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutoku et al (U.S Pub: 20010004253) (Herein “Fukutoku”) in view of Ahn et al (U.S Pub: 20150170590) (Herein “Ahn”).
As of Claim 1, Fukutoku (figs. 3B, 4B, 8, 26) a display driving method (fig. 8, LCD device 10, para. [0068]) of a display panel (fig. 8, LCD panel 13, para. [0068]) executed by a computer apparatus (fig. 8, PC (personal computer) 19, para. [0069]), the method comprising steps of:
setting an image signal by a processor (fig. 8, the PC setting up and output RGB image signals to the timing controller 11, para. [0069]), so that when the image signal (i.e. RGB image signals, para. [0069] is driven on the display panel (i.e. display RGB images on display panel 13, para. 0073]), a first pixel showing a positive polarity (fig. 3B, first pixel with positive polarity, para. [0056]) is displayed (i.e. image display “ON”, para. [0057] [0058]), and other pixel (fig. 4B, second pixel with shaded area) is not displayed (i.e. image display “OFF”, para. [0059]);
copying the image signal (fig. 26, shift register circuit board 53 shift/reproduce image signal from data driver 14, para. [0155] [0157] through a logic board (fig. 26, data register circuit board 52….through D/A conversion circuit board 56, para. [0157]-[0160]) and then inputting the image signal (fig. 26, supply the image data O1……On to each data bus line, para. [0160] to the display panel (i.e. LCD panel 13, para. [0069] [00160]); and


    PNG
    media_image1.png
    377
    607
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    381
    580
    media_image2.png
    Greyscale
.
    PNG
    media_image3.png
    231
    583
    media_image3.png
    Greyscale
                
    PNG
    media_image4.png
    880
    589
    media_image4.png
    Greyscale

but Fukutoku does not disclose a first sub-pixel showing a positive polarity is displayed, and other sub-pixels are not displayed.
	However, Ahn teaches (figs. 1, 5-8) a first sub-pixel (figs. 3, 5, a SPX, para. [0046] [0055]) showing a positive polarity (i.e. +, para. [0046] [0055]) is displayed (e.g. 

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide a polarity disposition preventing polarity biasing of a data voltage from occurring in a liquid crystal display having a pixel which is formed of an even number of subpixels so that the liquid display panel displays having excellent display quality.  
As of Claims 2 and 12, Fukutoku (figs. 3B, 4B, 8, 26) the method according to claim 1, the device according to claim 11, wherein the step of setting the image signal by the processor (fig. 8, the PC setting up and output RGB image signals to the timing controller 11, para. [0069]), so that when the image signal (i.e. RGB image signals, para. [0069]) is driven on the display panel (i.e. display RGB images on display panel 13, para. 0073]), the first pixel showing a positive polarity (fig. 3B, first pixel with positive polarity, para. [0056]) is displayed (i.e. image display “ON”, para. [0057] [0058]), and other pixel (fig. 4B, second pixel with shaded area) is not displayed (i.e. image display “OFF”, para. [0059]) comprises:


    PNG
    media_image6.png
    415
    576
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    231
    583
    media_image3.png
    Greyscale

but Fukutoku does not disclose the first sub-pixel showing the positive polarity is displayed, and the other sub-pixels are not displayed comprises: the first sub-pixel showing the positive polarity in an odd-numbered column of pixel point is displayed.
	However, Ahn teaches (figs. 1, 5-8) the first sub-pixel (figs. 3, 5, a SPX, para. [0046] [0055]) showing a positive polarity (i.e. +, para. [0046] [0055]) is displayed (e.g. 
the first sub-pixel (figs. 3, 5, a SPX, para. [0046] [0055]) showing a positive polarity (i.e. +, para. [0046] [0055]) in an odd-numbered column (i.e. column 1 of sub-pixels, para. [0043]) of pixel point (i.e. +, para. [0046] [0055]) is displayed (e.g. only display one color, para. [0055]).

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide a polarity disposition preventing polarity biasing of a data voltage from occurring in a liquid crystal display having a pixel which is formed of an even number of subpixels so that the liquid display panel displays having excellent display quality. 
As of Claims 3 and 13, Fukutoku and Ahn teach the method according to claim 1, the device according to claim 11, but Fukutoku teaches (figs. 8, 26) wherein the step of copying the image signal (fig. 26, shift register circuit board 53 shift/reproduce image signal from data driver 14, para. [0155] [0157] through a logic board (fig. 26, data 
receiving the image signal (fig. 8, data driver 14 receiving RGB image data signals DSTIN, para. [0073]) and decoding the image signal (fig. 26, the level shift circuit section 55 and D/A conversion circuit section 56 convert/decode into logic values of “H” positive and “L” negative voltage polarities, para. [0159] [0160]) into a first region image signal (e.g. first row or vertical column inversion/shift register circuit 52, 53, para. [0157]) and a second region image signal (e.g. second row or vertical column inversion/shift register circuit 52, 53, para. [0157]);
copying the first region image signal (fig. 26, shift register circuit board 53 shift/reproduce image signal from first vertical inversion, para. [0155] [0157]) to obtain a third region image signal (e.g. shift register circuit board 53 shift/reproduce image signal to third vertical inversion by increments the shifting levels, para. [0156] [0157] [0159]) and a fourth region image signal (e.g. shift register circuit board 53 shift/reproduce image signal to fourth vertical inversion by increments the shifting levels, para. [0156] [0157] [0159]), and copying the second region image signal (fig. 26, shift register circuit board 53 shift/reproduce image signal from second vertical inversion, para. [0155] [0157]) to obtain a fifth region image signal (e.g. shift register circuit board 53 shift/reproduce image signal to fifth vertical inversion by increments the shifting levels, para. [0156] [0157] [0159]) and a sixth region image signal (e.g. shift register circuit board 53 
inputting (figs. 8, 26, data driver 14 transmitting image signal, para. [0073] [0157]) the third region image signal (e.g. shift register circuit board 53 shift/reproduce image signal to third vertical inversion by increments the shifting levels, para. [0156] [0157] [0159]) and the fourth region image signal (e.g. shift register circuit board 53 shift/reproduce image signal to fourth vertical inversion by increments the shifting levels, para. [0156] [0157] [0159]), and the fifth region image signal (e.g. shift register circuit board 53 shift/reproduce image signal to fifth vertical inversion by increments the shifting levels, para. [0156] [0157] [0159]) and the sixth region image signal (e.g. shift register circuit board 53 shift/reproduce image signal to sixth vertical inversion by increments the shifting levels, para. [0156] [0157] [0159]) to the display panel (i.e. display image on the display panel 13, para. [0071] [0073]).

    PNG
    media_image4.png
    880
    589
    media_image4.png
    Greyscale
 
As of Claims 4 and 14, Fukutoku and Ahn teach the method according to claim 1, the device according to claim 11, but Fukutoku further teach (fig. 8) wherein the gate drive signal (fig. 8, scan driver 15, gate start signal GSTR, para. [0074]) drives scan lines (fig. 8, gate bus lines, para. [0074]) of the display panel (i.e. liquid display panel 13, para. [0074]) in a paired manner (i.e. in positive row columns, para. [0056]).

    PNG
    media_image2.png
    381
    580
    media_image2.png
    Greyscale

As of Claims 5 and 15, Fukutoku teaches (figs. 3B, 4B) the method according to claim 1, the device according to claim 11, wherein second (fig. 3B, second negative column, para. [0056] [0057]), first (fig. 3B, first positive column, para. [0056] [0057]) and third pixel columns (fig. 3B, third positive column, para. [0056] [0057]) of the display panel (i.e. LCD panel 13, para. [0069] [00160]) are respectively grouped according to combinations of a (2n+l)th column (i.e. first column, para. [0056] [0057]) and a (2n + 2)th column (i.e. second column, para. [0056] [0057]), where 0≤n≤5759, and under a row-inversion (fig. 3B, horizontal direction, para. [0056]) and two-column inversion driving mode (fig. 3B, vertical direction, para. [0056]), the second (fig. 3B, second negative column, para. [0056] [0057]), first (fig. 3B, first positive column, para. [0056] [0057]) and third pixel columns (fig. 3B, third positive column, para. [0056] [0057]) in the same group have the same polarity (i.e. first and third groups have the same positive polarities and second group have the same negative polarity, para. [0056] [0057]), and 

    PNG
    media_image2.png
    381
    580
    media_image2.png
    Greyscale

but Fukutoku does not disclose a pixel comprising the first sub-pixels column, the second sub-pixels column, and the third sub-pixels column.
	However, Ahn teaches (fig. 1) a pixel comprising a pixel (fig. 1, PX, para. [0036]) comprising the first sub-pixels column (i.e. red SPX, para. [0036]), the second sub-pixels column (i.e. green SPX, para. [0036]), and the third sub-pixels column (i.e. blue SPX, para. [0036]).

    PNG
    media_image7.png
    604
    910
    media_image7.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide one pixel may be formed of three subpixels representing red, green, and blue which are three primary colors of light to which luminance may be independently assigned. 
As of Claims 6 and 16, Fukutoku teaches (figs. 8, 26) the method according to claim 1, the device according to claim 11, wherein a driving polarity (fig. 26, polarity pattern setting section 51, para. [0156]) of the pixel (i.e. pixels of RGB, para. [0061] [0073]) of the display panel (i.e. liquid display panel 13, para. [0073]) is controlled by an inputted data signal (i.e. data driver 14, para. [0073]).

    PNG
    media_image1.png
    377
    607
    media_image1.png
    Greyscale

but Fukutoku does not disclose wherein a driving polarity of the sub-pixel of the display panel is controlled by an inputted data signal.
	However, Ahn teaches (figs. 1, 5) wherein a driving polarity (fig. 1, data driver 500 drives polarity +/- inversion, para. [0043]) of the sub-pixel (fig. 1, SPX, [0035] [0036]) of the display panel (fig. 1, liquid crystal display panel 300, para. [0034]) is controlled by an inputted data signal (fig. 1, data driver 500 drives data lines D1….Dm, para. [0043]).

    PNG
    media_image8.png
    560
    904
    media_image8.png
    Greyscale

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide a polarity disposition preventing polarity biasing of a data voltage from occurring in a liquid crystal display having a pixel which is formed of an 
As of Claims 7 and 17, Fukutoku teaches (figs. 8, 26) the method according to claim 2, the device according to claim 12, wherein a driving polarity (fig. 26, polarity pattern setting section 51, para. [0156]) of the pixel (i.e. pixels of RGB, para. [0061] [0073]) of the display panel (i.e. liquid display panel 13, para. [0073]) is controlled by an inputted data signal (i.e. data driver 14, para. [0073]).

    PNG
    media_image1.png
    377
    607
    media_image1.png
    Greyscale

but Fukutoku does not disclose wherein a driving polarity of the sub-pixel of the display panel is controlled by an inputted data signal.
	However, Ahn teaches (figs. 1, 5) wherein a driving polarity (fig. 1, data driver 500 drives polarity +/- inversion, para. [0043]) of the sub-pixel (fig. 1, SPX, [0035] [0036]) of the display panel (fig. 1, liquid crystal display panel 300, para. [0034]) is controlled by an inputted data signal (fig. 1, data driver 500 drives data lines D1….Dm, para. [0043]).

    PNG
    media_image8.png
    560
    904
    media_image8.png
    Greyscale

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide a polarity disposition preventing polarity biasing of a data voltage from occurring in a liquid crystal display having a pixel which is formed of an even number of subpixels so that the liquid display panel displays having excellent display quality.
As of Claims 8 and 18, Fukutoku teaches (figs. 8, 26) the method according to claim 3, the device according to claim 13, wherein a driving polarity (fig. 26, polarity pattern setting section 51, para. [0156]) of the pixel (i.e. pixels of RGB, para. [0061] [0073]) of the display panel (i.e. liquid display panel 13, para. [0073]) is controlled by an inputted data signal (i.e. data driver 14, para. [0073]).

    PNG
    media_image1.png
    377
    607
    media_image1.png
    Greyscale


	However, Ahn teaches (figs. 1, 5) wherein a driving polarity (fig. 1, data driver 500 drives polarity +/- inversion, para. [0043]) of the sub-pixel (fig. 1, SPX, [0035] [0036]) of the display panel (fig. 1, liquid crystal display panel 300, para. [0034]) is controlled by an inputted data signal (fig. 1, data driver 500 drives data lines D1….Dm, para. [0043]).

    PNG
    media_image8.png
    560
    904
    media_image8.png
    Greyscale

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide a polarity disposition preventing polarity biasing of a data voltage from occurring in a liquid crystal display having a pixel which is formed of an even number of subpixels so that the liquid display panel displays having excellent display quality.
As of Claims 9 and 19, Fukutoku teaches (figs. 8, 26) the method according to claim 4, the device according to claim 14, wherein a driving polarity (fig. 26, polarity pattern setting section 51, para. [0156]) of the pixel (i.e. pixels of RGB, para. [0061] 

    PNG
    media_image1.png
    377
    607
    media_image1.png
    Greyscale

but Fukutoku does not disclose wherein a driving polarity of the sub-pixel of the display panel is controlled by an inputted data signal.
	However, Ahn teaches (figs. 1, 5) wherein a driving polarity (fig. 1, data driver 500 drives polarity +/- inversion, para. [0043]) of the sub-pixel (fig. 1, SPX, [0035] [0036]) of the display panel (fig. 1, liquid crystal display panel 300, para. [0034]) is controlled by an inputted data signal (fig. 1, data driver 500 drives data lines D1….Dm, para. [0043]).

    PNG
    media_image8.png
    560
    904
    media_image8.png
    Greyscale

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of 
As of Claims 10 and 20, Fukutoku teaches (figs. 8, 26) the method according to claim 5, the device according to claim 15, wherein a driving polarity (fig. 26, polarity pattern setting section 51, para. [0156]) of the pixel (i.e. pixels of RGB, para. [0061] [0073]) of the display panel (i.e. liquid display panel 13, para. [0073]) is controlled by an inputted data signal (i.e. data driver 14, para. [0073]).

    PNG
    media_image1.png
    377
    607
    media_image1.png
    Greyscale

but Fukutoku does not disclose wherein a driving polarity of the sub-pixel of the display panel is controlled by an inputted data signal.
	However, Ahn teaches (figs. 1, 5) wherein a driving polarity (fig. 1, data driver 500 drives polarity +/- inversion, para. [0043]) of the sub-pixel (fig. 1, SPX, [0035] [0036]) of the display panel (fig. 1, liquid crystal display panel 300, para. [0034]) is controlled by an inputted data signal (fig. 1, data driver 500 drives data lines D1….Dm, para. [0043]).

    PNG
    media_image8.png
    560
    904
    media_image8.png
    Greyscale

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide a polarity disposition preventing polarity biasing of a data voltage from occurring in a liquid crystal display having a pixel which is formed of an even number of subpixels so that the liquid display panel displays having excellent display quality.
As of Claim 11, Fukutoku (figs. 3B, 4B, 8, 26) a display driving device (fig. 8, LCD device 10, para. [0068]) of a display panel (fig. 8, LCD panel 13, para. [0068]), wherein the device comprises a processor and a memory (fig. 8, PC (personal computer) does not show detail components, however, the personal computer is inherently and well known in art that contains motherboard, CPU (processor), memory, hard drive, ROM, RAM, GPU 19, para. [0069]), the memory stores executable instructions (i.e. PC memory/hard drive stores executable programming 19, para. [0069]) the processor performs the executable instructions (i.e. PC memory/hard drive stores executable programming 19, para. [0069]), and the executable instructions (i.e. PC hard drive executes programming 19, para. [0069]) comprise:

an image signal input module (fig. 8, the PC setting up and output RGB image signals to the timing controller 11, para. [0069]) copying the image signal (fig. 26, shift register circuit board 53 shift/reproduce image signal from data driver 14, para. [0155] [0157] through a logic board (fig. 26, data register circuit board 52….through D/A conversion circuit board 56, para. [0157]-[0160]) and then inputting the image signal (fig. 26, supply the image data O1……On to each data bus line, para. [0160] to the display panel (i.e. LCD panel 13, para. [0069] [00160]); and
a display module controlling (fig. 8, timing controller 11, para. [0069]) an input of a gate drive signal (fig. 8, gate start signal GSTR, para. [0071]) to display an image (i.e. display image on the display panel 13, para. [0071] [0073]).

    PNG
    media_image1.png
    377
    607
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    381
    580
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    231
    583
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    880
    589
    media_image4.png
    Greyscale

but Fukutoku does not disclose a first sub-pixel showing a positive polarity is displayed, and other sub-pixels are not displayed.
However, Ahn teaches (figs. 1, 5-8) a first sub-pixel (figs. 3, 5, a SPX, para. [0046] [0055]) showing a positive polarity (i.e. +, para. [0046] [0055]) is displayed (e.g. only display one color, para. [0055]), and other sub-pixels (i.e. b/c/d, para. [0055]) are not displayed (i.e. shaded sub-pixels are not display grayscale voltages, para. [0055].

    PNG
    media_image5.png
    490
    935
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the liquid crystal display panel of Fukutoku with Ahn to provide a polarity disposition preventing polarity biasing of a data voltage from occurring in a liquid crystal display having a pixel which is formed of an even number of subpixels so that the liquid display panel displays having excellent display quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lin et al (U.S Pub: 20100001942) is cited to teach a liquid crystal display device, which comprises a first pixel row, a second pixel row, a third pixel row, and a fourth pixel row.  The first pixel row comprises a plurality of first subpixels along a horizontal direction, wherein the voltage polarities of the first subpixels are repetitiously applied in an order of a first polarity, the first polarity, a second polarity, and the second polarity from left to right.  The second pixel row comprises a plurality of second subpixels along a horizontal direction, wherein the voltage polarities of the second subpixels are 

polarities of the fourth subpixels are repetitiously applied in an order of the first polarity, the second polarity, the second polarity, and the first polarity from left to right; wherein the first polarity and the second polarity are opposite, and a first one of the first subpixels, a first one of the second subpixels, a first one of the third subpixels, and a first one of the fourth subpixels are aligned along a vertical direction.
	Kabe et al (U.S Pub: 20150348489) is cited to teach an image display panel including a plurality of pixels including first sub-pixels, second sub-pixels, third sub-pixels, and fourth sub-pixels.  The plurality of pixels includes therein, first sub-pixel columns including the first sub-pixels, second sub-pixel columns including the second sub-pixels arranged next to the respective first columns, and third sub-pixel columns arranged next to the respective second columns.  The first sub-pixel column to the third sub-pixel column are periodically arranged.  In each of the third sub-pixel columns, the 
third sub-pixel and the fourth sub-pixel are alternately arranged in a direction along the corresponding third sub-pixel column.  One of the third sub-pixels and one of the fourth sub-pixels in each adjacent two of the third sub-pixel columns are alternately arranged in a direction along a row in the same row across the third sub-pixel columns.  The display device also includes: signal lines provided to the first sub-pixel columns, the 
having the same polarity to the signal lines of adjacent two columns among the first sub-pixel columns to the third sub-pixel columns that are periodically arranged, (ii) applies a voltage having a different polarity to next two columns subsequent to the adjacent two columns, and (iii) inverts the polarities of the voltages to be applied at predetermined cycles.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627